DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response and Amendment filed September 29, 2021 is acknowledged.
Claims 1-14 are pending. Claims 1-13 are being examined on the merits. Claim 14 is withdrawn.

Response to Arguments
Applicant’s arguments filed September 29, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of Applicant’s arguments 
and amendments to the claims:

	Rejection of claims 1-13 under 35 USC § 112(a), lack of enablement
	Rejection of claims 1-13 under 35 USC § 112(b), indefiniteness
	Rejection of claims 12-13 under 35 USC § 112(d)

Information Disclosure Statement
The Information Disclosure Statement submitted June 7, 2021 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monforte1 (US Patent App. Pub. No. 2011/0092387).

Regarding independent claim 1, Monforte teaches …
A multi-primer multi-round PCR amplification assay for determining ratios of target DNA sequences in a sample, comprising: (a) contacting the sample with a plurality of oligonucleotide primers in a single vessel (Fig. 3; para. 155: “[m]ultiplex amplification of a plurality of target sequences … cDNA target sequences”; para. 60: “’relative gene expression levels’ refers to the abundance of a given species relative to that of a second species” [i.e., a ratio]”; para. 157: “[g]ene specific primers (GSPs) include at least two portions … first portion … includes a region complementary to a selected ‘universal sequence’... The universal sequence is contained only in the primers, and … is not present in any nucleic acid (or complement thereof), provided by the sample being tested. A second portion of the GSPs, within the 3’ region … is complementary to and will hybridize with … target sequences”; para. 158: “[i]n early rounds … of amplification, replication is primed primarily by the GSPs. The first round will add the universal sequence to 
wherein the plurality of oligonucleotide primers comprises: (i) one or more sets of forward and reverse specific primers having a nonspecific nucleotide sequence designed to not anneal to a DNA sequence in the sample (i.e., universal primers) and specific nucleotide sequences complementary to specific consecutive base sequences of target DNA sequences in the sample, wherein the nonspecific nucleotide sequence is linked to the specific nucleotide sequences and (ii) one or more sets of forward and reverse nonspecific primers having a nucleotide sequence identical to the nonspecific nucleotide sequence in (i) (Fig. 2; para. 67: “FIG. 2 provides a schematic illustration of the specific nucleic acid reagents in a UP-rtPCR multiplex reaction with four different mRNA targets (mRNA1, mRNA2, mRNA3 and mRNA4). Added to the mRNAs are the set of four different chimeric gene-specific, universal primer pairs (GSP-F1_UP-F & GSP-R1_UP-R; GSP-F2_UP-F & GSP-R2_UP-R; GSP-F3_UP-F & GSP-R3_UP-R; and GSP-F4_UP-F & GSP-R4_UP-R), and the pair of universal primers (UP-F & UP-R). This mixture of primers and mRNAs generates four different PCR products each tailed with the universal primer sequences”);
(b) performing a minimum of three rounds of a multi-primer PCR amplification reaction in the vessel, wherein the sets of nonspecific primers are designed with sequences to not bind in the PCR amplification reaction until round three of the amplification reaction (Fig. 3; para. 158: “[i]n early rounds … of amplification, replication is primed primarily by the GSPs. The first 
and (c) detecting the presence of PCR amplification products corresponding to the target DNA sequences (para. 17: “a plurality of … cDNAs or amplified nucleic acids … are arrayed”);
wherein the ratios of the PCR amplification products obtained from step (c) reflects the ratio of the target DNA sequences in the sample (para. 58: “’gene expression data’ refers to … sets of data that contain information regarding different aspects of gene expression … the presence of target transcripts in … samples; the relative and absolute abundance levels of target transcripts”; para. 60: “’relative gene expression levels’ refers to the abundance of a given species relative to that of a second species” [i.e., a ratio]”; claim 47: “determining the expression of the at least second defined sequence probe relative to the first defined sequence probe [i.e., determine a ratio]”);).
	
	Regarding dependent claim 2, Monforte additionally teaches wherein the one or more sets of forward and reverse specific primers further comprise a linker sequence/barcode between the nonspecific nucleotide sequence and the specific nucleotide sequence (Fig. 3, “GS-BC”; paras. 9, 11, 95, 96).

claims 12 and 13, Monforte additionally teaches wherein the target DNA originates from cell lysate (para. 140), tissue (paras. 124, 192), or tumor (para. 124), as recited in claim 12, and wherein the target DNA originates from unicellular organisms (para. 123: bacteria), prokaryotes (para. 123), microbes (para. 123: bacteria), bacteria (para. 123), fungi (para. 123) and viruses (para. 123), as recited in claim 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Monforte (US Patent App. Pub. No. 2011/0092387) in view of Bystrykh (Generalized DNA Barcode Design Based on Hamming Codes, PLoS ONE, 7(5): e36852, 2012). 

	Regarding dependent claim 3, Bystrykh teaches wherein the linker/barcode has a length of 6 nucleotides (p. 5, left col., para. 1). When a claim recites a range, the range is anticipated if one point in the range is in the prior art. MPEP 2131.03.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Monforte and incorporate the 6 nucleotide barcodes of Bystrykh. Monforte teaches the need for each gene to be associated with a unique barcode (para. 96), but does not specifically teach how to design such barcodes. Bystrykh generally teaches barcode design and also specifically teaches that 6 nucleotide barcodes are particularly useful for multiplex sequencing applications (p. 5, right col., para. 2). Therefore, the ordinary artisan would have been motivated to optimize the Monforte barcode according to the teachings of Bystrykh in order to customize the barcode so that it functions as a unique identifier in a multiplex PCR reaction, and would have had an expectation of success as Monforte does not require any particular barcode design, and because design and optimization of primer sequences is well-known in the art.
	
	Regarding dependent claim 4, Monforte additionally teaches wherein the linker comprises a unique DNA barcode to identify the sequence (Fig. 3, “GS-BC”; paras. 9, 11, 95, 96).
prima facie obvious over Monforte in view of Bystrykh.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Monforte (US Patent App. Pub. No. 2011/0092387) in view of Steger2 (US Patent App. Pub. No. 2016/0145670).

Regarding dependent claim 5, Steger teaches wherein the target sequence comprises a sequence of a gene selected from the group consisting of: 16S rRNA, 23S rRNA, 18S rRNA, rpoB, recA, Internally Transcribed Spacer (ITS), and ribosomal RNA genes (paras. 268-269).

Regarding dependent claims 6-7, Steger teaches wherein the 16S rRNA target sequence comprises a region selected from the group consisting of: V1V3, V3V4, V4-V5 and V1V9 (para. 73), as recited in claim 6. Regarding claim 7, Steger suggests wherein the target sequence comprises a region V1V9-EXT consisting of part or all of the V1V9 region of a 16S rRNA gene and part or all of the adjacent (i) Internally Transcribed Spacer gene, and (ii) 23S gene. Specifically, Steger teaches detecting any combination of the 16S rRNA gene V1 through V9 regions (para. 73), and teaches detecting the ITS region and the 23S rRNA gene (para. 268). Steger does not teach the specific combination of genes and regions recited in claim 7, however, the ordinary artisan would be able to optimize the nucleic acids detected through routine experimentation.

prima facie obvious to practice the method of Monforte and incorporate the target sequences of Steger. Monforte teaches the need for high-throughput analysis of genes related to the etiology of disease (paras. 4-6). Steger teaches that monitoring changes in the microbiome of the gut is important to diagnosing and treating disease (para. 2), and that the genes enumerated in instant claims 5-7 are useful for determining phylogenetic information about microbial taxa (paras. 268-269). The ordinary artisan would have been motivated to try assaying the target genes taught and suggested by Steger using the Monforte method, Monforte teaches that the method is useful and efficient for assaying target genes related to disease. The ordinary artisan would have had an expectation of success as Monforte teaches that the method can be used on a wide variety of target genes.

	In view of the foregoing, claims 5-7 are prima facie obvious over Monforte in view of Steger.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art references are the Monforte and Steger references, discussed 
above. However, neither reference, when considered alone or in combination, teaches the specific sequences enumerated in SEQ ID NOs. 1-4.


Conclusion
Claims 1-13 are being examined. Claims 1-7 and 12-13 are rejected. Claims 8-11 are objected to, but contain allowable subject matter. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Monforte was cited in the Information Disclosure Statement submitted June 7, 2021.
        2 Steger was cited in the Information Disclosure Statement submitted June 7, 2021.